Citation Nr: 0310630	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-20 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for lymphadenitis.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the thoracic and lumbar spine.

4.  Entitlement to an increased (compensable) rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Wichita, Kansas.  In July 1998 jurisdiction over the case was 
transferred to the VA Regional Office (RO) in St. Louis, 
Missouri.

The record reflects that an October 1998 rating decision 
granted service connection for tinnitus, sinusitis and 
cervical spine disability; the veteran's tinnitus and 
sinusitis were rated as non-compensably disabling, and his 
cervical spine disorder was rated as 10 percent disabling.  
In response to the veteran's disagreement with the initial 
evaluations assigned the above disorders, the RO issued a 
statement of the case addressing the issues in June 1999.  No 
further communication from either the veteran or his 
representative was thereafter received with respect to his 
service-connected tinnitus or cervical spine disability, and 
no further communication was received regarding his sinusitis 
until April 2003, at which time he reported an exacerbation 
of his symptoms occurring in December 2002, but he did not 
suggest that he was appealing the October 1998 rating 
decision.  The Board therefore concludes that the veteran is 
not seeking appellate review with respect to the above 
issues.  The Board notes in passing that the evaluation 
assigned the veteran's sinusitis was increased to 10 percent 
in March 2000, and that the evaluation assigned his tinnitus 
was increased to 10 percent in April 2001; he was notified on 
both occasions that the increase in evaluation was considered 
a grant of the benefit sought.  


REMAND

In March 2003, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
not been completed to the Board's satisfaction, but have 
already resulted in the acquisition of the reports of March 
2003 VA examinations of the veteran.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the veteran has not been provided the 
opportunity to review the evidence added to the record as a 
result of the Board's development actions, and in any event 
has not waived his right to have the additional evidence 
considered initially by the RO.  A remand of the case is 
therefore required to comply with DAV.

The Board additionally notes that the Federal Circuit in DAV 
also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.  The record 
reflects that the RO in this case has not provided the 
veteran with the notice to which he is entitled under 
38 U.S.C.A. § 5103(a).  Although the Board, in September 
2002, advised the veteran of the passage of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), the Board is nevertheless of the opinion 
that a remand is required in order to ensure that the veteran 
receives the assistance to which he is entitled under the 
VCAA and the implementing regulations found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001).

Turning to the claim for service connection for 
lymphadenitis, the record reflects that the veteran underwent 
a VA examination in March 2003, which the examiner conducted 
without reviewing the veteran's claims files at any point.  
Following physical evaluation of the veteran, the examiner 
concluded that the veteran had intermittent cervical 
lymphadenopathy related to an infectious process.  He opined 
that the referenced infectious process was either associated 
with the tonsils, or with the veteran's intermittent sinus 
infections.  Unfortunately, the examiner did not provide an 
opinion as to the relative probability that the lymphadenitis 
was due to the veteran's service-connected sinusitis rather 
than a nonservice-connected tonsil condition.  The Board is 
of the opinion that another VA examination of the veteran is 
therefore warranted.

With respect to his claimed bilateral shoulder disability, 
the record reflects that the veteran underwent VA 
examinations in March 2003, at which time tenderness about 
the shoulders was identified, although no diagnosis of any 
right or left shoulder disability was made.  Notably, the 
examination reports indicate that X-ray studies of the 
shoulders were being ordered; it is unclear whether X-ray 
studies of the shoulders were thereafter accomplished.  The 
Board additionally notes that the examinations did not 
include review of the veteran's claims files.  Further 
evidentiary development is therefore required.

With regard to the veteran's degenerative disc disease of the 
thoracic and lumbar spine and his headache disorder, the 
record reflects that he underwent VA orthopedic and 
neurological examinations in March 2003, neither of which 
included a review of the claims files.  The Board notes that 
while the veteran at that time reported experiencing low back 
pain and demonstrated thoracic and lumbar tenderness, the 
examiner notably did not adequately assess any functional 
loss due to pain.  In addition, while the examiner indicated 
that X-ray studies of the veteran's lumbar and thoracic spine 
would be ordered, it is unclear whether the referenced 
studies were actually accomplished.

The Board lastly notes that, effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  The record reflects 
that while the Board provided the veteran in September 2002 
with the text of the amended rating criteria, the RO has not 
had the opportunity to consider the veteran's claim under the 
new schedular criteria.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
include Louisburg Family Care and 
Louisburg Chiropractic, who may 
possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran, to include from Louisburg 
Family Care and Louisburg 
Chiropractic, which have not been 
secured previously.  In any event, 
the RO should obtain the reports of 
any X-ray studies conducted in 
connection with the VA examinations 
the veteran underwent in March 2003.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After completing the above 
actions, the veteran should be 
afforded VA orthopedic and 
neurologic examinations by 
physicians with appropriate 
expertise to determine the nature, 
extent and severity of the veteran's 
degenerative disc disease of the 
thoracic and lumbar spine; the 
nature, extent and severity of his 
headache disorder; and the nature, 
extent and etiology of his bilateral 
shoulder disability.  All indicated 
studies, including X-rays, 
electromyography studies, and range 
of motion studies in degrees, should 
be performed, and all findings 
should be reported in detail.

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment 
should be identified, and the 
examiners should be requested to 
assess the effects of any pain.  The 
physicians should also express their 
opinions concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  The overall 
functional loss should be equated to 
applicable rating criteria.  If this 
is not feasible, the physicians 
should so state.

The neurological examiner should 
specifically indicate, with respect 
to the veteran's thoracic and lumbar 
degenerative disc disease, whether 
the veteran has experienced 
incapacitating episodes (i.e. 
periods of acute signs and symptoms 
due to intervertebral disc syndrome 
(IDS) that require bed rest 
prescribed by a physician and 
treatment by a physician) of IDS 
over the past 12 months, and if so, 
identify the total duration of those 
episodes over the past 12 months.  
The neurological examiner should 
also identify the signs and symptoms 
resulting from IDS that are present 
constantly, or nearly so.  The 
examiner should also set forth 
findings relative to neurologic 
impairment evident from the 
veteran's IDS.  Any abnormal 
sciatic, peroneal, popliteal or 
other nerve findings due to IDS 
should be described in detail and 
the degree of paralysis, neuritis or 
neuralgia should be set forth (i.e. 
mild, moderate, severe, complete).

With respect to the veteran's 
headaches, the neurological examiner 
should provide an opinion as to 
whether any of the headaches the 
veteran experiences are prostrating 
in nature, and, if so, describe the 
frequency with which the veteran 
experiences such headaches in terms 
of the average number of prostrating 
headaches experienced each month 
since December 1996.  The average 
length of a prostrating headache 
should also be identified.

With respect to any right or left 
shoulder disability found on 
examination, the examiners should 
provide an opinion as to whether it 
is at least as likely as not that 
any such disability is related to 
the veteran's military service.

The rationale for all opinions 
expressed should be provided.  The 
claims folders, including a copy of 
this remand, must be made available 
to and reviewed by the examiners.  
The reports are to reflect that a 
review of the claims files was made.  

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's 
lymphadenitis.  All indicated 
studies should be performed and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any lymphadenitis, or 
any other cervical lymph node 
disorder found, is related to 
military service, or was caused or 
chronically worsened by the 
veteran's service-connected 
sinusitis.  The rationale for all 
opinions expressed should be 
provided.  The claims folders, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
report is to reflect that a review 
of the claims files was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should 
re-adjudicate the issues on appeal.  
In addressing the veteran's claim 
for a higher evaluation for thoracic 
and lumbar spine disability, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration should be 
given to both old and new rating 
criteria for evaluating 
intervertebral disc syndrome.  The 
RO should also consider whether the 
components of the veteran's 
degenerative disc disease of the 
thoracic and lumbar spine should be 
separately rated and determine 
whether the case should be referred 
to the Director of the Compensation 
and Pension Service for extra-
schedular consideration.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to both 
old and new rating criteria for evaluating intervertebral 
disc syndrome.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  

After the appellant has been given opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

